DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and argument of 6/25/21 are entered.
	Claims 1, 11 and 13 are amended.
	Claims 14-20 are canceled.
	Claims 21-27 are newly added.
	Claims 1-13 and 21-27 are pending.

Election/Restrictions  
The requirement is still deemed proper and was previously made FINAL.
	Applicant has canceled all claims to non-elected inventions.  
Claims 1-13 and 21-27 are presently considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In light of the amendment, the rejections of Claim(s) 1-3, 6, 7, 12 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty, et al. (2011) “Cryopreservation of spin-dried mammalian cells”, PLOS One, 6(9): Article e24916, 8 pages long, are withdrawn.
The amended claims require raising the sample out of the lyoprocessing fluid, not any form of spin drying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the amendment, the rejections of Claims 1-7, 10, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Chakraborty, et al. (2011) “Cryopreservation of spin-dried mammalian cells”, PLOS One, 6(9): Article e24916, 8 pages long, as applied to claims 1-3, 6, 7, 12 and 13 above, and further in view of Stokich, et al. (2014) “Cryopreservation of hepatocyte (HepG2) cell monolayers: Impact of trehalose”, Cryobiology, 69: 281-90, are withdrawn.
	For the same reasons as the base rejection, these claims are now free of this art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In light of the amendment, the rejections of Claim(s) 1, 6, 12, and 13 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4,205,132 to Sandine, are withdrawn.
The amended claims require raising the sample out of the lyoprocessing fluid, not any form of drying.

Claim Objections
In light of the amendments, the objections to Claims 8, 9, and 11 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, are withdrawn 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as compared to depending claim 22, are generic to the sample disposition in the process.  To wit, it is specifically embracing an absence of a substrate, and yet can be withdrawn from the lyoprocessing solution.
The specification teaches that, on substrate, the sample is withdrawn from the lyoprocessing solution and exposed to an inert gas, to provide a sample that may be stored at ambient temperatures (e.g., paragraph 008).  This is in contrast to the lyophilization and cryopreservation methods of the art (e.g., paragraph 0062).  At no point is a method given where the sample is not disposed on a substrate and withdrawn from the lyoprocessing solution, while being exposed to an inert (non-O2 containing) atmosphere.
The art does not teach how to move samples of biological origin from lyoprocessing solutions without being so-disposed either.  
Moreover, logically, if they are to be withdrawn from the solution, they must be on a substrate that allows for the tension-mediated removal of lyoprocessing solution, it must be on a substrate.
Thus, the Artisan would not have found Applicant to have been in possession of the invention as claimed.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-13 and 27 are allowed.


Conclusion
	Claims 1-13 and 27 are allowable.
	Claims 12 and 23-26 are rejected.
	Claim 22 is objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633